Citation Nr: 1332661	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to November 18, 2009, and in excess of 30 percent from November 18, 2009, for headaches.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 14, 2009, and in excess of 30 percent from January 14, 2009 for gastroesophageal reflux disease (GERD), esophagitis.

3.  Entitlement to an initial compensable rating for costochondritis.

4.  Entitlement to an initial compensable rating for thyroiditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1985 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In a November 2008 rating decision, the RO assigned 10 percent ratings for the headaches and GERD, esophagitis, effective the date of service connection.  The Board notes that since the increases did not constitute a full grant of the benefits sought, those increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In October 2009, the Veteran testified at a hearing conducted before an Acting Veterans Law Judge (AVLJ) who has since left the Board.  A transcript of the hearing is of record.

The case was remanded in March 2010 to obtain additional treatment records and afford the Veteran new VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an April 2011 rating decision, the Appeals Management Center (AMC) increased the Veteran's headache disability rating to 30 percent effective November 18, 2009.  An increased rating of 30 percent for the Veteran's GERD, esophagitis was assigned effective January 14, 2009.  A temporary total disability evaluation based on surgical or other treatment necessitating convalescence was assigned from August 12, 2009.  The 30 percent rating was continued from October 1, 2009.  These increased rating issues remain in appellate status.  AB at 39.

In a February 2013 rating decision, the RO proposed to decrease the disability rating for the Veteran's GERD, esophagitis to zero percent or noncompensably disabling.  The proposed reduction has not yet been effectuated.

In July 2013, the Veteran was notified that the AVLJ who conducted the hearing was no longer with the Board and was apprised of the opportunity to have a new hearing.  As the Veteran has not responded to this letter, the Board concludes that he does not desire a new hearing and will proceed to review the case based on the evidence of record.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  As noted above, the RO issued a rating decision in February 2013 proposing a reduction in the Veteran's service-connected gastrointestinal disability.  The rating decision references a January 2013 compensation and pension examination.  As this examination is not currently in the claims file, the Board concludes that a temporary claims file at the RO likely exists.  Therefore, a remand is necessary to obtain the temporary claims file as well as to allow the RO the opportunity to issue a supplemental statement of the case readjudicating the issues currently on appeal in light of additional medical evidence being received.  See 38 C.F.R. § 19.37 (2012).

The most recent treatment records from the Central Arkansas Health Care System (HCS) are dated in August 2010.  Accordingly, on remand, records of any ongoing VA treatment that the Veteran may be receiving should be obtained.  Also, the Veteran appears to receive regular private treatment.  On remand, any additional private treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any temporary folders, including the report of a January 2013 examination, located at the North Little Rock RO.

2.  After obtaining the appropriate release of information forms where necessary, procure records of headache, GERD, costochondritis and thyroiditis treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Central Arkansas HCS and from any private physicians identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


